Citation Nr: 1754125	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  14-19 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for arrhythmia and ischemic heart disease with coronary artery bypass graft (also claimed as heart condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2017, the Veteran presented sworn testimony during a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran received a VA examination in September 2010, and was diagnosed with ischemic heart disease with coronary artery bypass graft, and arrthymia.  The examiner, however, did not provide an opinion as to its etiology.  That examiner then provided an addendum opinion in May 2011 and offered conflicting medical evidence.  She indicated that there was no medical evidence of heart dilatation listed during his time in service, but found that the heart dilatation during the Veteran's service was at least as likely as not caused by or was the result of the past history of coronary artery disease, hypertension, and atrial fibrillation.  The examiner reasoned that she was a board certified internist and also a specialist in endocrinology and nuclear medicine, and reviewed all of the evidence.  Finally, the Veteran received another VA examination in December 2013 and found that the Veteran's coronary artery disease was less likely related to service because he was diagnosed with it over 30 years after separation.  There was, however, also no rationale offered for this opinion.  The Board finds these examinations inadequate for rating purposes, and that another VA examination and medical opinion is therefore needed to determine the current etiology of the Veteran's diagnosed conditions.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate).  See also 38 U.S.C.A. § 5103A(d) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate development to obtain any outstanding, pertinent VA treatment records and associate them with the virtual claims file.

2.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his heart disability, to include arrhythmia and ischemic heart disease with coronary artery bypass graft.

The examiner is asked to opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's disabilities had their onset in service or are otherwise the result of an incident in service.

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record. 

3.  Following any additional indicated development, the RO should review the claims file and readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


